

Exhibit 10.20
MANAGEMENT EQUITY SUBSCRIPTION AGREEMENT
UNDER THE
2014 GATES INDUSTRIAL CORPORATION PLC STOCK INCENTIVE PLAN
THIS MANAGEMENT EQUITY SUBSCRIPTION AGREEMENT (the “Agreement”) by and between
Gates Industrial Corporation plc, a company registered in England and Wales (the
“Company”), and the individual named on the Participant Master Signature Page
hereto (the “Participant”) is made on the date set forth on such Participant
Master Signature Page.
WHEREAS, the Participant has been selected by the Company to invest in shares in
the capital of the Company, with a nominal or par value $0.0001 (“Company
Shares”) and in connection therewith will receive options to purchase Company
Shares (the “Options”) pursuant to the terms set forth below and the terms of
the Plan, the Option Agreement and the Shareholders Agreement; and
WHEREAS, on the terms and subject to the conditions hereof, the Participant
desires to subscribe for and acquire from the Company, and the Company desires
to issue and provide to the Participant, Company Shares and the Options, in each
case, as set forth on the Participant Master Signature Page.
NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein,
the parties hereto agree as follows:
1. Definitions.
1.1 Affiliate. The term “Affiliate” shall have the meaning set forth in the
Plan.
1.2 AFR. The term “AFR” shall have the meaning set forth in Section 1274 of the
Code.
1.3 Agreement. The term “Agreement” shall have the meaning set forth in the
preface.
1.4 Board. The term “Board” means the Company’s Board of Directors.
1.5 Cause. The term “Cause” shall have the meaning set forth in the Option
Agreement.
1.6 Change in Control. The term “Change in Control” shall have the meaning given
to such term in the Plan.
1.7 Closing Date. The term “Closing Date” shall have the meaning set forth on
the Participant Master Signature Page.
1.8 Code. The term “Code” means the Internal Revenue Code of 1986, as amended or
any successor thereto.
1.9 Company. The term “Company” shall have the meaning set forth in the preface.
1.10 Company Shares. The term “Company Shares” shall have the meaning set forth
in the preface.
1.11 Competitive Activity. The Participant shall be deemed to have engaged in
“Competitive Activity” if the Participant is engaged as an employee, service
provider or otherwise in a Competitive Business at any time (regardless of
whether such conduct constitutes a Restrictive Covenant Violation).
1.12 Competitive Business. The term “Competitive Business” shall mean any
business that competes with the business of the Company or any of its
Subsidiaries, including, without limitation, the manufacture of power
transmission belts and manufacture of fluid power products and related products
and services within the geographic areas in which business is conducted by the
Company or its Subsidiaries (including, without limitation, North America,
Europe, Russia, the Middle East, Africa, China, India, Japan, Korea, Thailand,
Indonesia, Singapore, Australia and South America and businesses and geographies
which the Company or its Subsidiaries have specific plans to conduct in the
future as of the date of the Participant’s termination of employment).




--------------------------------------------------------------------------------




1.13 Cost. The term “Cost” shall mean the price per Share paid by the
Participant, if any, as proportionately adjusted for all subsequent share
dividends or other distributions of Shares and other recapitalizations and less
the amount of any dividends or distributions received (or deemed received) by
the Participant with respect to the Shares; provided that “Cost” may not be less
than zero.
1.14 Detrimental Activity. The term “Detrimental Activity” shall have the
meaning given to such term in the Plan.
1.15 Disability. The term “Disability” shall have the same meaning ascribed to
such term in any employment, consulting or severance agreement then in effect
between the Participant and the Company or any of its Subsidiaries, or, if no
such agreement containing a definition of “Disability” is then in effect, or if
such term is not defined therein, “Disability” shall exist at such time that, as
determined by the Committee in good faith, the Participant becomes physically or
mentally incapacitated and remains unable for a period of six (6) consecutive
months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform the Participant’s duties.
1.16 Fair Market Value. The term “Fair Market Value” shall have the meaning set
forth in the Plan.
1.17 Family Group. The term “Family Group” shall have the meaning set forth in
the Shareholders Agreement.
1.18 Financing Default. The term “Financing Default” means an event which would
constitute (or with notice or lapse of time or both would constitute) an event
of default under any of the financing documents of the Company or any of its
Subsidiaries from time to time and any restrictive financial covenants contained
in the organizational documents of the Company or any of its Subsidiaries.
1.19 Option Agreement. The term “Option Agreement” means the Nonqualified Stock
Option Agreement, dated as of the Closing Date, between the Participant and the
Company, as it may be amended or supplemented from time to time.
1.20 Plan. The term “Plan” means the 2014 Gates Industrial Corporation plc Stock
Incentive Plan, as it may be amended or supplemented from time to time.
1.21 Public Offering. The term “Public Offering” shall have the meaning given to
such term in the Shareholders Agreement.
1.22 Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
shall mean the Participant’s breach of Section 5(c), Section 5(d), Section 5(e),
Section 5(f) or Section 5(g) of the Option Agreement or any similar provision to
which the Participant has agreed to be bound.
1.23 Securities Act. The term “Securities Act” means the Securities Act of 1933,
as amended, and all rules and regulations promulgated thereunder, as the same
may be amended from time to time.
1.24 Shareholders Agreement. The term “Shareholders Agreement” means the
Shareholders Agreement, dated as of the Closing Date, among the Company and the
other parties thereto, as it may be amended or supplemented thereafter from time
to time.
1.25 Shares. The term “Shares” means any Company Shares acquired by the
Participant, including Shares issuable or issued upon the exercise of any
Options.
1.26 Sponsor. The term “Sponsor” means The Blackstone Group L.P. and its
Affiliates.
1.27 Subsidiary. The term “Subsidiary” shall have the meaning set forth in the
Plan.
1.28 Termination Date. The term “Termination Date” means the date upon which the
Participant’s employment with the Company or any of its Subsidiaries terminates
for any reason.
2. Subscription for Shares; Issuance of Options.
2.1 Acquisition of Shares. Pursuant to the terms and subject to the conditions
set forth in this Agreement, the Participant hereby subscribes for and agrees to
acquire, and the Company hereby agrees to issue to the Participant, on the
Closing Date, the number of Shares set forth on the Participant Master Signature
Page in exchange for the purchase price (the “Purchase Price”) set forth on the
Participant Master Signature Page.




--------------------------------------------------------------------------------




2.2 Grant of Option. Pursuant to the terms and subject to the conditions set
forth in this Agreement, the Plan and the Option Agreement, as of the Closing
Date, the Company shall grant to the Participant Options to purchase the number
of Shares set forth on the Participant Master Signature Page at an exercise
price per Share equal to the amount set forth on the Participant Master
Signature Page.
2.3 The Closing. The closing (the “Closing”) of the issuance of Shares hereunder
shall take place on the Closing Date. The Participant shall deliver to the
Company the Purchase Price payable by delivery of the amount in cash equal to
the Purchase Price by delivery of a personal check or by wire transfer of
immediately available funds.
2.4 Closing Conditions. Notwithstanding anything in this Agreement to the
contrary, the Company shall be under no obligation to issue and sell to the
Participant any Shares or grant the Option unless (a) the Participant is an
employee of, or consultant to, the Company or one of its Subsidiaries on the
Closing Date; (b) the representations of the Participant contained in Section 3
hereof are true and correct in all material respects as of the Closing Date, and
(c) the Participant is not in breach of any agreement, obligation or covenant
herein required to be performed or observed by the Participant on or prior to
the Closing Date.
3. Investment Representations and Covenants of the Participant.
3.1 Shares and Options Unregistered. The Participant acknowledges and represents
that Participant has been advised by the Company that:
(a) the offer and sale of Shares and Options have not been registered under the
Securities Act;
(b) the Shares and Options must be held indefinitely and the Participant must
continue to bear the economic risk of the investment in the Shares and Options
unless the offer and sale of the Shares and Options are subsequently registered
under the Securities Act and all applicable state securities laws or an
exemption from such registration is available;
(c) there is no established market for the Shares and Options and it is not
anticipated that there will be any public market for the Shares and Options in
the foreseeable future;
(d) a restrictive legend in the form set forth below and the legends set forth
in the Shareholders Agreement shall be placed on the certificates (if any) or
entries in the register of members of the Company representing the Company
Shares:
“THE SECURITIES REPRESENTED BY THIS [CERTIFICATE][ENTRY] ARE SUBJECT TO CERTAIN
REPURCHASE OPTIONS AND OTHER PROVISIONS SET FORTH IN A MANAGEMENT EQUITY
SUBSCRIPTION AGREEMENT AND/OR A SHAREHOLDERS AGREEMENT WITH THE ISSUER, AS
AMENDED AND MODIFIED FROM TIME TO TIME, A COPY OF WHICH MAY BE OBTAINED BY THE
HOLDER HEREOF AT THE ISSUER’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE”; and
(e) a notation shall be made in the appropriate records of the Company
indicating that the Shares and Options are subject to restrictions on transfer
and, if the Company should at some time in the future engage the services of a
securities transfer agent, appropriate stop-transfer instructions will be issued
to such transfer agent with respect to the Shares and Options.
3.2 Additional Investment Representations. The Participant represents and
warrants that:
(a) the Participant is or is not an accredited investor, as described on the
Participant Master Signature Page hereto;
(b) the Participant’s financial situation is such that the Participant can
afford to bear the economic risk of holding the Shares and Options for an
indefinite period of time, has adequate means for providing for the
Participant’s current needs and personal contingencies, and can afford to suffer
a complete loss of the Participant’s investment in the Shares and Options;
(c) the Participant’s knowledge and experience in financial and business matters
are such that the Participant is capable of evaluating the merits and risks of
the investment in the Shares and Options;




--------------------------------------------------------------------------------




(d) the Participant understands that the Shares and Options are a speculative
investment which involves a high degree of risk of loss of the Participant’s
investment therein, there are substantial restrictions on the transferability of
the Shares and Options and, on the Closing Date and for an indefinite period
following the Closing, there will be no public market for the Shares and Options
and, accordingly, it may not be possible for the Participant to liquidate the
Participant’s investment in case of emergency, if at all;
(e) the terms of this Agreement provide that if the Participant ceases to be an
employee of the Company or its Subsidiaries or breaches certain post-employment
restrictive covenants, the Company and its Affiliates have the right to
repurchase the Shares (including Shares issuable or issued upon exercise of an
Option) and Options at a price which may, under certain circumstances, be less
than the Fair Market Value thereof (less the applicable Option Price (as defined
in the Option Agreement) in the case of Options);
(f) the Participant understands and has taken cognizance of all the risk factors
related to the purchase of the Shares and Options and, other than as set forth
in this Agreement, no representations or warranties have been made to the
Participant or the Participant’s representatives concerning the Shares and
Options or the Company or their prospects or other matters;
(g) the Participant has been given the opportunity to examine all documents and
to ask questions of, and to receive answers from, the Company and its
representatives concerning the Company and its Subsidiaries, the Plan, the
Option Agreement, the Shareholders Agreement, the Company’s organizational
documents and the terms and conditions of the purchase of the Shares and grant
of the Options and to obtain any additional information which the Participant
deems necessary;
(h) the Participant (i) has been advised by the Company, that the Sponsor will
enter into a management services or similar agreement (the “Management
Agreements”) with the Company and certain of its Affiliates (the “Company
Parties”) providing for the payment of certain advisory, monitoring,
transactional, oversight and similar fees and expenses to and indemnification of
the Sponsor (and its and their respective employees, officers, directors, agents
and advisors) by the Company Parties and (ii) waives any right such Participant
may have to approve, or to claim any damages with respect to, the entry by the
Company Parties into the Management Agreements or the performance by the Company
Parties of their obligations thereunder; and
(i) all information which the Participant has provided to the Company and the
Company’s representatives concerning the Participant and the Participant’s
financial position is complete and correct as of the date of this Agreement.
4. Certain Sales Upon Termination of Employment.
4.1 Put Option
(a) If the Participant’s employment with the Company or any of its Subsidiaries
is terminated by the Company or any of its Subsidiaries without Cause (or, if
the Participant is party to an employment agreement with the Company or any of
its Subsidiaries that provides for a resignation by the Participant for Good
Reason (as defined in such employment agreement), by the Participant for Good
Reason) on or prior to July 3, 2017, the Participant and the Participant’s
Family Group shall have the right, subject to the provisions of Section 5
hereof, for a period of 90 days following the Termination Date, to sell to the
Company, and the Company shall be required to purchase (subject to the
provisions of Section 5 hereof), on one occasion from the Participant or a
member of the Participant’s Family Group, all of the Participant’s Shares (other
than any Shares issuable or issued upon the exercise of any Options) at a price
per Share equal to Fair Market Value (measured as of the purchase date);
provided that the exercise of such right may be delayed by the Company to the
extent any such delay is necessary to avoid the application of adverse
accounting treatment to the Company.
(b) If the Participant or the Participant’s Family Group, as applicable, desires
to exercise its option to require the Company to repurchase Shares pursuant to
Section 4.1(a), the Participant or the Participant’s Family Group, as
applicable, shall send written notice to the Company setting forth the intention
to sell all the Shares pursuant to Section 4.1(a) (the “Put Notice”). Subject to
the provisions of Section 5, the closing of the purchase shall take place at the
principal office of the Company on a date specified by the Company no later than
the 30th day after the giving of such notice. The Put Notice shall not be
effective unless received prior to the date of a Public Offering or Change in
Control in connection with which the Shares are sold or exchanged for cash or
publicly-traded securities.




--------------------------------------------------------------------------------




4.2 Call Option.
(a) If the Participant’s employment with the Company or any of its Subsidiaries
terminates for any reason or in the event of a Restrictive Covenant Violation or
the Participant’s engaging in Competitive Activity, the Company shall have the
right and option, but not the obligation, to purchase any or all of the
Participant’s Shares (whether issuable or issued upon exercise of the Option or
acquired pursuant to this Agreement) and/or Options during any of the one year
periods commencing immediately following each of (1) the Termination Date,
(2) the date of receipt of the Shares following exercise of the Option and
(3) the date on which Competitive Activity or a Restrictive Covenant Violation
occurs (or, in each case, such later date as is necessary in order to avoid , in
the judgment of the Company, the application of adverse accounting treatment to
the Company), in each case, at a price per Share equal to the applicable
purchase price determined as follows (it being understood that if Shares or
Options subject to repurchase hereunder may be repurchased at different prices,
the Company may elect to repurchase only the portion of the Shares or Options
subject to repurchase hereunder at the lower price):
A. Death or Disability. If the Participant’s employment with the Company or any
of its Subsidiaries is terminated (x) due to the death of the Participant or
(y) by the Company or any of its Subsidiaries as a result of the Disability of
the Participant, then the purchase price per Share will be Fair Market Value
(measured as of the purchase date) (less, in the case of Options, the Option
Price);
B. Termination for Cause; Voluntary Resignation when Grounds Exist for Cause. If
the Participant’s employment with the Company or any of its Subsidiaries is
terminated (x) by the Company or any of its Subsidiaries for Cause or (y) by the
Participant at a time when grounds exist for a termination by the Company or any
of its Subsidiaries for Cause, then the purchase price per Share will be the
lesser of (A) Fair Market Value (measured as of the purchase date) and (B) Cost
(in each case, less, in the case of Options, the Option Price);
C. Termination without Cause; Other Voluntary Resignation. If the Participant’s
employment with the Company or any of its Subsidiaries is terminated (x) by the
Company or any of its Subsidiaries without Cause or (y) by the Participant under
circumstances where Sections 4.2(a)(A) and (B) do not apply, then the purchase
price per Share will be Fair Market Value (measured as of the purchase date)
(less, in the case of Options, the Option Price);
D. Restrictive Covenant Violation. If a Restrictive Covenant Violation occurs,
then the purchase price per Share will be the lesser of (A) Fair Market Value
(measured as of the purchase date) and (B) Cost (in each case, less, in the case
of Options, the Option Price); or
E. Competitive Activity. In the event the Participant engages in Competitive
Activity not constituting a Restrictive Covenant Violation, then the purchase
price per Share will be Fair Market Value (measured as of the purchase date)
(less, in the case of Options, the Option Price).
The Call Option (except in the case of any event described in Sections 4.2(a)(B)
and (D)) shall expire upon the occurrence of a Public Offering or a Change in
Control in which the Sponsor ceases to own any Shares.
(b) If the Company desires to exercise its option to purchase such Shares or
Options pursuant to Section 4.2(a), the Company shall, not later than the
expiration of the applicable period set forth in Section 4.2(a), send written
notice to the Participant of its intention to purchase Shares and/or Options,
specifying the number of Shares and/or Options to be purchased (the “Call
Notice”). Subject to the provisions of Section 5, the closing of the purchase
shall take place at the principal office of the Company on a date specified by
the Company no later than the 30th day after the giving of the Call Notice.
(c) Notwithstanding the foregoing, if the Company elects not to exercise its
option to purchase Shares and/or Options pursuant to this Section 4.2, the
Sponsor may elect to purchase such Shares and/or Options on the same terms and
conditions set forth in this Section 4.2 by providing written notice to the
Participant of its intention to purchase Shares and/or Options at any time prior
to the 30th date after the expiration of the Company’s applicable call window.
4.3 Obligation to Sell Several. If there is more than one member of the
Participant’s Family Group, the failure of any one member thereof to perform its
obligations hereunder shall not excuse or affect the obligations of any other
member thereof, and the closing of the purchases from such other members by the
Company shall not excuse, or constitute a waiver of its rights against, the
defaulting member.




--------------------------------------------------------------------------------




5. Certain Limitations on the Company’s Obligations to Purchase Shares/ Options.
5.1 Deferral of Purchases.
(a) Notwithstanding anything to the contrary contained herein, the Company shall
not be obligated to purchase any Shares or Options at any time pursuant to
Section 4, regardless of whether it has delivered a Call Notice or received a
Put Notice, (i) to the extent that the purchase of such Shares and/or Options
would result in (A) a violation of any law, statute, rule, regulation, policy,
order, writ, injunction, decree or judgment promulgated or entered by any
federal, state, local or foreign court or governmental authority applicable to
the Company or any of its Subsidiaries or any of its or their property or
(B) after giving effect thereto, a Financing Default, (ii) if immediately prior
to such purchase there exists a Financing Default which prohibits such purchase,
or (iii) to the extent that there is a lack of available cash on hand of the
Company and insufficient cash is available to the Company. The Company shall,
within fifteen (15) days of learning of any such fact, so notify the Participant
that it is not obligated to purchase hereunder.
(b) Notwithstanding anything to the contrary contained herein, any Shares and/or
Options which the Company elects or is required to purchase, but which in
accordance with Section 5.1(a) is not purchased at the applicable time provided
in Section 4, shall be purchased by the Company (x) by delivery of a promissory
note for the applicable purchase price payable at such time as would not result
in a Financing Default, bearing interest at the prime lending rate in effect as
of the date of the exercise of the call right or put right, as applicable, or at
the applicable AFR at such time, if greater; or (y) if purchase by delivery of a
promissory note as described in clause (x) is not permitted due to the terms of
any outstanding Company or Subsidiary indebtedness, or otherwise, then, for the
applicable purchase price (measured as of the actual purchase date) on or prior
to the fifteenth (15th) day after such date or dates that the purchase of such
Shares and/or Options are no longer prohibited under Section 5.1(a) and the
Company shall give the Participant five (5) days’ prior notice of any such
purchase.
(c) Notwithstanding anything to the contrary contained herein, at any time
during the 10 day period following the expiration of the 15 day period referred
to in the last sentence of Section 5.1(a), the Participant or the Participant’s
Family Group may withdraw the Shares subject to the put option described in
Section 4.1 and, in the case of a previously exercised put option, the closing
of such put transaction shall be suspended during such 10 day period and such
transaction shall be cancelled if the Participant or the Participant’s Family
Group withdraws the Shares.
5.2 Payment for Shares. If at any time the Company elects, or is required, to
purchase any Shares pursuant to Section 4, unless otherwise provided for herein,
the Company shall pay the purchase price for the Shares it purchases (i) first,
by the cancellation of any indebtedness owing from the Participant to the
Company or any of its Subsidiaries, if any, and (ii) then, by the Company’s
delivery of a check or wire transfer of immediately available funds for the
remainder of the purchase price, if any, against delivery of the certificates or
other instruments representing the Shares so purchased, duly endorsed.
5.3 Repayment of Proceeds. If the Participant engages in Detrimental Activity
(for these purposes, clause (i) of such definition shall be subject to
materiality) while employed by the Company or any of its Subsidiaries or during
the Post-Termination Period (as such term is defined in the Participant’s
employment agreement with the Company or any of its Subsidiaries, or if no such
agreement exists or such term is not defined therein, as such term is defined in
the Participant’s nonqualified stock option agreement with the Company) and such
activity is, or could reasonably be expected to be, injurious to the financial
condition or business reputation of the Company or any of its Subsidiaries or
Affiliates, then the Participant shall be required to pay to the Company, within
10 business days of the Company’s request to the Participant therefor, an amount
equal to the excess, if any, of (A) the aggregate after-tax proceeds (taking
into account all amounts of tax that would be recoverable upon a claim of loss
for payment of such proceeds in the year of repayment) the Participant received
upon the sale or other disposition of, or dividend or distributions in respect
of, Shares or Options over (B) the aggregate Cost for such Shares or Options.
Any reference in this Agreement to grounds existing for a termination for Cause
shall be determined without regard to any notice period, cure period or other
procedural delay or event required prior to finding of, or termination for,
Cause. The foregoing remedy shall not be exclusive.




--------------------------------------------------------------------------------




6. Miscellaneous.
6.1 Transfers to Permitted Transferees. Prior to the transfer of Shares, to the
extent permitted under the terms of the Shareholders Agreement, the Participant
shall deliver to the Company a written agreement of the proposed transferee
(a) evidencing such person’s undertaking to be bound by the terms of this
Agreement and (b) acknowledging that the Shares transferred to such person will
continue to be Shares for purposes of this Agreement in the hands of such
person. Any transfer or attempted transfer of Shares in violation of any
provision of this Agreement or the Shareholders Agreement shall be void, and the
Company shall not record such transfer on its books or treat any purported
transferee of such Shares as the owner of such Shares for any purpose.
6.2 Recapitalizations, Exchanges, Etc. Affecting Shares. The provisions of this
Agreement shall apply, to the full extent set forth herein with respect to
Shares, to any and all securities of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for, or in substitution of the
Shares, by reason of any dividend payable in Company Shares, issuance of Company
Shares, combination, recapitalization, reclassification, merger, consolidation
or otherwise.
6.3 Participant’s Employment by the Company; Other Employment Terms. (a) Nothing
contained in this Agreement shall be deemed to obligate the Company or any
Subsidiary of the Company to employ the Participant in any capacity whatsoever
or to prohibit or restrict the Company (or any such Subsidiary) from terminating
the employment of the Participant at any time or for any reason whatsoever, with
or without Cause.
[(b) The Participant acknowledges and agrees that, notwithstanding anything to
the contrary in the Participant’s employment agreement or offer letter with the
Company or any of its Subsidiaries or The Annual Bonus Incentive Plan of
Pinafore Holdings B.V., as amended from time to time (the “ABIP”), or any other
similar agreement, plan or arrangement, (i) any amendment to or modification or
termination of the ABIP on and after July 3, 2014 and (ii) the transactions and
events and any changes or modifications to the terms and conditions of the
Participant’s employment and/or to the amount, terms or conditions of the
Participant’s compensation, rights and benefits, in each case, in connection
with, arising out of or related to the consummation of the transactions
contemplated by that certain Share Purchase Agreement, dated as of April 4,
2014, among Pinafore Holdings B.V., Omaha Acquisition Inc., Pinafore Coöperatief
U.A., and the other parties thereto, as it may be amended or supplemented from
time to time (the “SPA”), this Agreement or any other agreement referenced
herein, shall not constitute grounds for good reason, constructive termination,
severance or any other similar termination provision or right, to the extent
applicable, under the Participant’s employment agreement, offer letter or other
similar agreement with the Company or any of its Subsidiaries. For the avoidance
of doubt, Section 6.3(b)(ii) shall not apply to changes to the terms and
conditions of the Participant’s employment and/or changes to the amount, terms
or conditions of the Participant’s compensation, rights and benefits, in each
case, that may arise on and after the date of this Agreement other than in
connection with, arising out of or relating to the consummation of the
transactions contemplated by the SPA, this Agreement or any other agreement
referenced herein.] [Not applicable to Agreements with our Named Executive
Officers executed after March 30, 2015.]
6.4 Cooperation. The Participant agrees to cooperate with the Company in taking
action reasonably necessary to consummate the transactions contemplated by this
Agreement and the other agreements referenced herein.
6.5 Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided, however, that no transferee
shall derive any rights under this Agreement unless and until such transferee
has executed and delivered to the Company a valid undertaking and becomes bound
by the terms of this Agreement; and provided further that the Sponsor is a third
party beneficiary of this Agreement and shall have the right to enforce the
provisions hereof.
6.6 Amendment; Waiver. This Agreement may be amended only by a written
instrument signed by the parties hereto; provided that the Company may amend
this Agreement, in its sole discretion, to the extent such amendment is not
materially adverse to the Participant’s rights hereunder. No waiver by any party
hereto of any of the provisions hereof shall be effective unless set forth in a
writing executed by the party so waiving.
6.7 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Cayman Islands, without regard to
conflicts of law principles thereof.




--------------------------------------------------------------------------------




6.8 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered,
telecopied (with confirmation of receipt), one day after deposit with a
reputable overnight delivery service (charges prepaid) and three days after
deposit in the U.S. Mail (postage prepaid and return receipt requested) to the
address set forth below or such other address as the recipient party has
previously delivered notice to the sending party.
(a) If to the Company:
Gates Industrial Corporation plc
c/o Gates Corporation
1144 Fifteenth Street, Suite 1400
Denver, Colorado 80202
Attention: General Counsel
Fax: (303) 744-4500
with a copy (which shall not constitute notice) to:
c/o The Blackstone Group, L.P.
345 Park Avenue
New York, New York 10154
Attention: Neil P. Simpkins
Fax: (212) 583-5257
and
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017-3954
Attn: Gregory Grogan
Fax: (212) 455-2502
(b) If to the Participant, to the address as shown on the personnel records of
the Company.
6.9 Integration. This Agreement and the documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof. There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein and therein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter, other than as specifically provided for herein.
6.10 Counterparts. This Agreement may be executed in separate counterparts, and
by different parties on separate counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.
6.11 Injunctive Relief; Specific Performance. The Participant and any permitted
transferee each acknowledges and agrees that a violation of any of the terms of
this Agreement will cause the Company irreparable injury for which adequate
remedy at law is not available. Accordingly, it is agreed that the Company shall
be entitled to (without posting a bond) an injunction, restraining order or
other equitable relief to prevent breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof in any court of
competent jurisdiction in the United States or any state thereof, in addition to
any other remedy to which it may be entitled at law or equity.
6.12 Rights Cumulative; Waiver. The rights and remedies of the Participant and
the Company under this Agreement shall be cumulative and not exclusive of any
rights or remedies which either would otherwise have hereunder or at law or in
equity or by statute, and no failure or delay by either party in exercising any
right or remedy shall impair any such right or remedy or operate as a waiver of
such right or remedy, nor shall any single or partial exercise of any power or
right preclude such party’s other or further exercise or the exercise of any
other power or right. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
preceding or succeeding breach and no failure by either party to exercise any
right or privilege hereunder shall be deemed a waiver of such party’s rights or
privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.
[The remainder of this page intentionally left blank.]




--------------------------------------------------------------------------------






*    *    *    *    *
This Management Equity Subscription Agreement between
the Company and the Participant named on the Participant
Master Signature Page hereto is dated and executed as of the
date set forth on such Participant Master Signature Page.
*    *    *    *    *
 


